Citation Nr: 1226123	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequently, the February 2010 Statement of the Case was sent to the Veteran by the RO in New Orleans, Louisiana.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in September 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

This matter was previously remanded by the Board for further development in October 2010.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as certain actions requested in the October 2010 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The October 2010 remand sought a VA examination and opinion regarding the nature, extent, and severity of the Veteran's acquired psychiatric disorder.  This opinion was to be supported by a complete and thorough rationale.  Additionally, further development pertaining to the Veteran's in-service stressors was requested. 

Pursuant to the Board's remand, the AMC was directed to verify the Veteran's reported stressors, to include by the Joint Services Records Research Center (JSRRC).  However, all inquiries conducted in the claims file searched the Veteran's unit and not that of the deceased "Thomas" who was assigned to the Field Maintenance Unit.  Additionally, some of the inquiries noted incorrect dates (1965), Air Force Base (Yokohama Air Force Base), and unit that the Veteran was assigned to (3425).  Therefore, it is necessary to remand the claim in order for the AMC to conduct additional searches pertaining to "Thomas" who was assigned to the Field Maintenance Unit at Yokota Air Force Base during April 1956 to July 1956.

Additionally, the Board remanded the issue on appeal for a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  In the May 2012 Supplemental Statement of the Case (SSOC), the AMC noted that they were requested to perform a VA examination with medical opinion on the Veteran, and to date, all directives of the current remand had been satisfied.  However, a VA examination report was not noted on the list of evidence on the May 2012 SSOC.  Additionally, in the June 2012 brief, the Veteran's representative reported that the Veteran was not afforded a VA examination.  Therefore, it appears that the Veteran was not scheduled for a VA examination as requested in the October 2010 Board remand.  Consequently, the Veteran must be scheduled for a VA examination and all contemporaneous evidence must be associated with the record.  See Stegall.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)



Accordingly, the case is REMANDED for the following action:


1.  Update VA medical treatment records from October 2011 to the present and associate them with the claims folder.  

The AMC shall send, along with a copy of this Remand, a description of the Veteran's account of his in-service stressor and all associated documents to the JSRRC, or any other appropriate agency for verification.  

The Veteran's alleged stressor was while he was on duty at the Yokota Air Force Base in Japan, during April 1956 to July 1956, where he had to identify the body of a fellow service member known as "Thomas," who committed suicide while assigned to the Field Maintenance Unit.  The Veteran's DD-214 noted that he was assigned to unit 3435.

If the records are unavailable and further attempts to obtain the records would be futile, the claims file should be so annotated and the appellant notified of such.  

2.  Furthermore, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should consider and discuss the Veteran's in-service stressors, VA outpatient treatment records, lay statements, the September 2010 hearing transcript, and any other relevant information.  Additionally, the examiner should consider the Veteran's continuity of symptomatology when rending an opinion.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claim.  If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



